USCA11 Case: 21-14462      Date Filed: 08/30/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14462
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
IVAN RODRIGO CAMPILLO-RESTREPO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 4:90-cr-10023-JLK-3
                   ____________________
USCA11 Case: 21-14462        Date Filed: 08/30/2022     Page: 2 of 7




2                      Opinion of the Court                21-14462


Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
      Appellant-Defendant Ivan Rodrigo Campillo-Restrepo, pro-
ceeding pro se, appeals the district court’s denial of his motion for
compassionate release. He argues that because he showed extraor-
dinary and compelling reasons for a sentence reduction, the district
court erred by failing to consider the 18 U.S.C. § 3553(a) factors,
and the § 3553(a) factors weighed in his favor. We affirm.
                                I.
       In 1991, a jury convicted Mr. Campillo-Restrepo of conspir-
acy to import cocaine, importation of cocaine, conspiracy to pos-
sess with intent to distribute cocaine, and possession with intent to
distribute cocaine. In 1992, the district court sentenced him to life
in prison. In 2020, Mr. Campillo-Restrepo moved for compassion-
ate release under 18 U.S.C. § 3582(c)(1)(A).
        First, Mr. Campillo-Restrepo argued that he was eligible for
relief under the “age” category of the application notes to U.S.S.G.
§ 1B1.13 demonstrating extraordinary and compelling reasons jus-
tifying relief because (i) he was turning 70 years old; (ii) he had
served approximately 30 years in prison; and (iii) he suffered from
chronic or serious medical conditions related to the aging process,
i.e., “[s]kin pre-cancer conditions,” high blood pressure, prostate
problems, arthritis, high cholesterol, eye problems, and other un-
named conditions, which rendered him at higher risk for COVID-
USCA11 Case: 21-14462        Date Filed: 08/30/2022     Page: 3 of 7




21-14462               Opinion of the Court                        3

19. Next, he argued that he was eligible for relief under the “other
reasons” category—the catch-all provision—for three reasons: (1)
he would have faced a substantially lower statutory maximum pen-
alty (20 years’ imprisonment) if sentenced today; (2) the grand jury
did not charge any specific drug amount in the indictment; and (3)
the trial jury did not find any drug amount beyond a reasonable
doubt. Then he contended that courts had the authority to reduce
sentences based on “‘extraordinary and compelling reasons’” other
than those listed by the Sentencing Commission. Finally, he argued
that the relevant § 3553(a) factors weighed in his favor because he
had participated in numerous rehabilitative programs, earned his
GED, served as a mental health mentor for more than ten years,
been a model inmate, and would have received a lower sentence if
sentenced today. He also filed over 200 pages of supporting docu-
mentation and medical records.
       In a report and recommendation, the magistrate judge rec-
ommended that Mr. Campillo-Restrepo’s motion be denied. First,
the judge found that while Mr. Campillo-Restrepo had met two of
the three requirements for the “age” category under U.S.S.G. §
1B1.13 cmt. n.1(B), he had failed to show a serious deterioration in
his health. Second, the judge found that the generalized dangers of
COVID-19 did not rise to the level of extraordinary and compelling
circumstances. Third, the judge found that his arguments under
the catch-all “other reasons” provision failed because that provision
applied only to Bureau of Prison determinations, and moreover,
his argument that the drug amount was never charged in the
USCA11 Case: 21-14462         Date Filed: 08/30/2022    Page: 4 of 7




4                      Opinion of the Court                 21-14462

indictment nor found by the jury was belied by the record. Finally,
the judge concluded that even if Mr. Campillo-Restrepo had shown
extraordinary and compelling circumstances, the § 3553(a) factors
weighed against his release because he was a major player in a con-
spiracy to carry 500 kilograms of cocaine into the United States, and
the sentencing disparities between him and his co-conspirators
were not enough to warrant compassionate release. Thus, his re-
lease would not promote respect for the law, provide punishment
for his offense, or afford adequate deterrence. Over Mr. Campillo-
Restrepo’s objection, the district court adopted the R&R and de-
nied his motion.
                                 II.
       We review a district court’s denial of a prisoner’s 18 U.S.C.
§ 3582(c)(1)(A) motion for abuse of discretion. United States v. Har-
ris, 989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its
discretion if it applies an incorrect legal standard, follows improper
procedures in making the determination, or makes findings of fact
that are clearly erroneous.” Id.
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so only when authorized by a stat-
ute or rule. United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). In 2018, Congress enacted the First Step Act, which
amended 18 U.S.C. § 3582, to increase the use and transparency of
compassionate release of federal prisoners. First Step Act, Pub. L.
No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018). The statute per-
mits a court to modify a term of imprisonment, after it has been
USCA11 Case: 21-14462          Date Filed: 08/30/2022     Page: 5 of 7




21-14462                Opinion of the Court                         5

imposed, if “after considering the factors set forth in section 3553(a)
to the extent that they are applicable,” the court also finds that
       (i) extraordinary and compelling reasons warrant
       such a reduction; or
       (ii) the defendant is at least 70 years of age, has served
       at least 30 years in prison, pursuant to a sentence im-
       posed under section 3559(c), for the offense or of-
       fenses for which the defendant is currently impris-
       oned, and a determination has been made by the Di-
       rector of the Bureau of Prisons that the defendant is
       not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commis-
       sion.
18 U.S.C. 3582(c)(1)(A)(i)-(ii).
        Because all three necessary conditions—support in the
18 U.S.C. § 3553(a) factors, extraordinary and compelling reasons,
and adherence to U.S.S.G. § 1B1.13’s policy statement—must be
satisfied, the absence of any one condition forecloses a sentence re-
duction. United States v. Tinker, 14 F.4th 1234, 1237–38 (11th Cir.
2021) (per curiam). District courts can consider the conditions in
any order. Id. at 1238.
       Section 1B1.13 of the Sentencing Guidelines provides the ap-
plicable policy statement for § 3582(c)(1). The application notes to
USCA11 Case: 21-14462         Date Filed: 08/30/2022     Page: 6 of 7




6                       Opinion of the Court                 21-14462

§ 1B1.13 list four categories of extraordinary and compelling rea-
sons: (A) the defendant’s medical condition, (B) his age, (C) his
family circumstances, and (D) other reasons. U.S.S.G. § 1B1.13
cmt. n.1(A)-(D). To demonstrate the existence of extraordinary and
compelling reasons under the “age” category, the movant must
demonstrate that he “(i) is at least 65 years old; (ii) is experiencing
a serious deterioration in physical and mental health because of the
aging process; and (iii) has served at least 10 years or 75 percent of
his or her term of imprisonment, whichever is less.” U.S.S.G.
§ 1B1.13 cmt. n.1(B). To meet the “other reasons” qualification, the
movant must show that, “[a]s determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case an extraordi-
nary and compelling reason other than, or in combination with,
the reasons described in subdivisions (A) through (C).” U.S.S.G. §
1B1.13 cmt. n.1(D). District courts do not have discretion under
Category (D) to develop other reasons outside of those listed in
§ 1B1.13 that might justify a reduction in a defendant’s sentence.
United States v. Bryant, 996 F.3d 1243, 1263–65 (11th Cir. 2021).
       Here, the district court did not abuse its discretion in deny-
ing Mr. Campillo-Restrepo’s motion for compassionate release.
The court considered his role in the drug distribution conspiracy
and concluded, specifically citing § 3553(a), that his release would
not promote respect for the law, provide punishment for his of-
fense, or afford adequate deterrence. Thus, even if Mr. Campillo-
Restrepo had demonstrated the existence of extraordinary and
compelling factors, his motion should be denied because the §
USCA11 Case: 21-14462         Date Filed: 08/30/2022     Page: 7 of 7




21-14462                Opinion of the Court                         7

3553(a) factors weighed against granting relief. The district court
did not apply an incorrect legal standard, follow improper proce-
dures, or make findings of fact that were clearly erroneous. See
Harris, 989 F.3d at 911. Because support in the § 3553(a) factors is a
necessary condition to granting a sentence reduction, and the ab-
sence of any one condition forecloses a sentence reduction, Tinker,
14 F.4th at 1237–38, the district court did not abuse its discretion in
denying Mr. Campillo-Restrepo’s motion. Thus, we affirm.
       AFFIRMED.